  Case 1:21-cv-00425-JFB Document 26 Filed 08/05/21 Page 1 of 7 PageID #: 114




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


 ASTELLAS PHARMA INC., ASTELLAS
 IRELAND CO., LTD. and ASTELLAS
 PHARMA GLOBAL DEVELOPMENT, INC.,

                        Plaintiffs,             C.A. No. 20-1589-JFB-CJB

                         v.

 SANDOZ INC., et al.,

                        Defendants.


 ASTELLAS PHARMA INC., ASTELLAS
 IRELAND CO., LTD. and ASTELLAS
 PHARMA GLOBAL DEVELOPMENT, INC.,

                        Plaintiffs,             C.A. No. 21-425-JFB

                        v.

 AUROBINDO PHARMA LTD., et al.,

                        Defendants.


 ASTELLAS PHARMA INC., ASTELLAS
 IRELAND CO., LTD. and ASTELLAS
 PHARMA GLOBAL DEVELOPMENT, INC.,               C.A. No. 21-664-JFB-CJB

                        Plaintiffs,

                        v.

 SANDOZ INC.,

                        Defendant.




ME1 37171887v.1
    Case 1:21-cv-00425-JFB Document 26 Filed 08/05/21 Page 2 of 7 PageID #: 115




    STIPULATION AND [PROPOSED] ORDER REGARDING CASE CONSOLIDATION

         This stipulation is entered into by and between Plaintiffs Astellas Pharma Inc., Astellas

Ireland Co., Ltd., and Astellas Pharma Global Development, Inc. (collectively, “Plaintiffs” or

“Astellas”) and Defendants Sandoz Inc., Actavis Elizabeth LLC, Actavis LLC, Teva

Pharmaceuticals USA, Inc., Aurobindo Pharma Ltd., Aurobindo Pharma USA, Inc., Aurolife

Pharma LLC, Sawai Pharmaceutical Co., Ltd., Sawai USA, Inc., Zydus Pharmaceuticals (USA),

Inc., Cadila Healthcare Limited (d/b/a Zydus Cadila), Lupin Ltd., and Lupin Pharmaceuticals, Inc.

(collectively, “Defendants”).

         WHEREAS, Astellas filed a complaint for patent infringement against Defendants1 on

November 24, 2020 (Civil Action No. 20-1589-JFB-CJB, the “First Action”), and a Scheduling

Order has been entered (see D.I. 88);

         WHEREAS, Astellas filed a second complaint for patent infringement against certain of

the Defendants, including Aurobindo Pharma Ltd., Aurobindo Pharma USA, Inc., Aurolife Pharma

LLC, Actavis Elizabeth LLC, Actavis LLC, Teva Pharmaceuticals USA, Inc., Zydus

Pharmaceuticals (USA), Inc., Cadila Healthcare Limited (d/b/a Zydus Cadila), Lupin Ltd., and

Lupin Pharmaceuticals, Inc. on March 24, 2021 (Civil Action No. 21-425-JFB, the “Second

Action”), and a Scheduling Order has not yet been entered;

         WHEREAS, Astellas filed a third complaint for patent infringement against Sandoz Inc.

on May 7, 2021 (Civil Action No. 21-664-JFB-CJB, the “Third Action”), and a Scheduling Order

has not yet been entered;




1
    Actavis LLC was later dismissed from the 20-1589-JFB-CJB action by stipulation (D.I. 56).

                                                -2-
ME1 37171887v.1
  Case 1:21-cv-00425-JFB Document 26 Filed 08/05/21 Page 3 of 7 PageID #: 116




        WHEREAS, the asserted patent in the First Action, Second Action, and Third Action is the

same (United States Patent No. 10,842,780);

        WHEREAS, the same accused products are involved in First Action, Second Action, and

Third Action;

        WHEREAS, the First Action, Second Action, and Third Action involve common issues of

law and fact and consolidation will enable more efficient case management by the Court and avoid

unnecessary costs and delays by avoiding duplicative discovery and motion practice in each case;

        WHEREAS, the parties agree that it would be most efficient for these three actions to be

jointly-administered for all purposes; and

        WHEREAS, this stipulation does not affect the deadlines set forth in the Scheduling Order

that was entered in the First Action (see D.I. 88), which the parties agree should be maintained;

        IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their

undersigned counsel, and subject to the approval of the Court, that:

        1.        Pursuant to Federal Rule of Civil Procedure 42(a), the above-captioned actions are

consolidated for all purposes.

        2.        Civil Action No. 20-1589-JFB-CJB shall be the lead case, and all future filings in

the First Action, Second Action, and Third Action shall be made only in Civil Action No. 20-1589-

JFB-CJB (the “Consolidated Action”).




                                                  -3-
ME1 37171887v.1
  Case 1:21-cv-00425-JFB Document 26 Filed 08/05/21 Page 4 of 7 PageID #: 117




    3. All future filings shall include the following caption:


 ASTELLAS PHARMA INC., ASTELLAS
 IRELAND CO., LTD. and ASTELLAS
 PHARMA GLOBAL DEVELOPMENT, INC.,

                          Plaintiffs,                        C.A. No. 20-1589-JFB-CJB
                                                             (Consolidated)
                           v.

 SANDOZ INC., et al.,

                          Defendants.



        4.        All deadlines set forth in the Scheduling Order in Civil Action 20-1589-JFB-CJB

(D.I. 88) remain unchanged unless otherwise agreed to by the parties or ordered by the Court, and

shall equally apply to the Consolidated Action.




                                                  -4-
ME1 37171887v.1
  Case 1:21-cv-00425-JFB Document 26 Filed 08/05/21 Page 5 of 7 PageID #: 118




 Dated: August 5, 2021

 MCCARTER & ENGLISH, LLP                      HEYMAN ENERIO GATTUSO & HIRZEL LLP

 /s/ Daniel M. Silver                         /s/ Dominick T. Gattuso
 Daniel M. Silver (#4758)                     Dominick T. Gattuso (#3630)
 Alexandra M. Joyce (#6423)                   Elizabeth A. DeFelice (#5474)
 405 N. King St., 8th Floor                   300 Delaware Ave., Suite 200
 Wilmington, DE 19801                         Wilmington, DE 19801
 (302) 984-6331                               Tel.: (302) 472-7300
 dsilver@mccarter.com                         dgattuso@hegh.law
 ajoyce@mccarter.com                          edefelice@hegh.law

 Attorneys for Plaintiffs Astellas Pharma       Attorneys for Defendant Sandoz Inc.
 Inc., Astellas Ireland Co., Ltd., and Astellas
 Pharma Global Development, Inc.



 YOUNG CONAWAY STARGATT &                     SHAW KELLER LLP
 TAYLOR, LLP
                                              /s/ Andrew E. Russell
 /s/ Pilar G. Kraman                          John W. Shaw (#3362)
 Pilar G. Kraman (#5199)                      Karen E. Keller (#4489)
 Beth A. Swadley (#6331)                      Andrew E. Russell (#5382)
 Rodney Square                                1105 North Market Street, 12th Floor
 1000 North King Street                       Wilmington, DE 19801
 Wilmington, DE 19801                         (302) 298-0700
 (302) 571-6600                               jshaw@shawkeller.com
 bswadley@ycst.com                            kkeller@shawkeller.com
 pkraman@ycst.com                             arussell@shawkeller.com

 Attorneys for Zydus Pharmaceuticals (USA), Attorneys for Defendants Actavis Elizabeth LLC,
 Inc. and Cadila Healthcare Limited         Actavis LLC, and Teva Pharmaceuticals USA, Inc.




                                               -5-
ME1 37171887v.1
  Case 1:21-cv-00425-JFB Document 26 Filed 08/05/21 Page 6 of 7 PageID #: 119




 HEYMAN ENERIO GATTUSO &                  MORRIS JAMES LLP
 HIRZEL LLP

 /s/ Dominick T. Gattuso                  /s/ Cortlan S. Hitch
 Dominick T. Gattuso (#3630)              Kenneth L. Dorsney (#3726)
 Elizabeth A. DeFelice (#5474)            Cortlan S. Hitch (#6720)
 300 Delaware Ave., Suite 200             500 Delaware Avenue, Suite 1500
 Wilmington, DE 19801                     Wilmington, DE 19801
 Tel.: (302) 472-7300                     (302) 888- 6800
 dgattuso@hegh.law                        kdorsney@morrisjames.com
 edefelice@hegh.law                       chitch@morrisjames.com

 Attorneys for Defendants Sawai            Attorneys for Defendants Aurobindo Pharma Ltd.,
 Pharmaceutical Co., Ltd., Sawai USA, Inc. Aurobindo Pharma USA, Inc., and Aurolife Pharma
                                           LLC




                                           -6-
ME1 37171887v.1
  Case 1:21-cv-00425-JFB Document 26 Filed 08/05/21 Page 7 of 7 PageID #: 120




 PHILLIPS, MCLAUGHLIN & HALL, P.A.

 /s/ John C. Phillips, Jr.
 John C. Phillips, Jr. (#110)
 David A. Bilson (#4986)
 Megan C. Haney (#5016)
 1200 N. Broom St
 Wilmington, DE 19806
 (302) 655-4200
 jcp@pmhdelaw.com
 dab@pmhdelaw.com
 mch@pmhdelaw.com

Attorneys for Lupin Ltd. and
Lupin Pharmaceuticals, Inc.




        IT IS SO ORDERED this _______day of ______________, 2021.



                                                ______________________________
                                                United States District Judge




                                          -7-
ME1 37171887v.1
